         Case 1:21-mj-00408-RMM Document 1-1 Filed 04/28/21 Page 1 of 2



                                    STATEMENT OF FACTS

       On April 27, 2021, at approximately 6:38am, your affiant and other members of the
Metropolitan Police Department Narcotics Special Investigation Divisions (NSID) executed a
D.C. Superior Search Warrant issued by the Honorable John H. Pittman at 3055 30th St SE #3,
Washington, DC, 20020. Officers wore outer vests marked “Police,” and showed their badges as
they shouted “Police, Search Warrant” and made entry into the residence.
        After officers made entry into the residence, an individual later identified as the defendant,
Anthony Bailey, was observed standing in the living room shirtless with only boxers on. The
defendant, while on the ground, said something along the lines of, “everything in the house is on
me.” A female who identified herself as a significant other of the defendant was located on a bed
inside of bedroom 1. The defendant had multiple forms of mail matter inside bedroom 1 and
eventually put on clothing that was from inside of bedroom 1. Your affiant also has verified that
the defendant’s last known address for Pretrial Services is 3055 30th Street SE #3, Washington,
DC, 20020, and has verified the same in several law enforcement databases.
        In the course of the search of bedroom 1, officers recovered a handgun determined to be a
Springfield Armory XD 45 ACP with a laser (S3291715) from the floor right next to the bed inside
of bedroom 1. At the time it was recovered, it was loaded with five rounds in the magazine and
one in the chamber. The magazine had a capacity of 6 rounds. Officers also recovered a second
handgun, a Glock 42 380 Auto (AAYR148), from a shoe box located in a duffle bag inside of the
closet in bedroom 1. The Glock had nine rounds in the magazine and no rounds in the chamber.
The search also revealed a box of 9mm ammunition containing 26 rounds, a box of 9mm
ammunition containing 17 rounds, and a purse containing two 40-caliber rounds – all within the
bedroom. Officers also found inside the bedroom a 9mm magazine with no rounds in it, but with
the capacity for 12 rounds.
        There are no firearm or ammunition manufacturers in the District of Columbia. Therefore,
the firearm and ammunition in this case would have traveled in interstate commerce prior to being
recovered in the District of Columbia.
        In addition, officers recovered four plastic bags containing 199.1 grams of a green weed
substance that field-tested positive for tetrahydrocannabinol (THC) from the floor next to the bed
inside of bedroom 1. Immediately on top of those four plastics bags was $1,406 cash in U.S.
Currency in small denomination bills. The search additionally revealed one plastic bag containing
16.1 grams of a green weed substance that field-tested positive for THC in the nightstand in
bedroom 1; 33 small jars containing a green weed substance that field-tested positive for THC and
2 empty jars from bedroom 1; and 11 bags containing THC Edibles, which were individually
marked “THC,” also recovered from inside of bedroom 1. Officers additionally recovered a clear
plastic bag containing 11.7 grams of a green plant material consistent with the appearance of
Synthetic Cannabinoids from inside bedroom 1.
       A criminal history check of Defendant Bailey through the National Crime Information
Center (NCIC) confirmed that Bailey entered a guilty plea to Carrying a Pistol Without a License
While On Release in 2016 in D.C. Superior Court case 2015CF2010887. The defendant was
sentenced to 8 months’ incarceration and one year of supervised release. Therefore, the defendant
would have been aware at the time of his arrest in this case that he had a prior conviction for a
crime punishable by more than one year. A Wales/NCIC Check on revealed that neither serial
         Case 1:21-mj-00408-RMM Document 1-1 Filed 04/28/21 Page 2 of 2



number belongs to a firearm registered in the District of Columbia, and that the defendant does not
have a license to carry a firearm in the District of Columbia or any firearm registered to him in the
District of Columbia.

       Based on the foregoing, your affiant submits that there is probable cause to believe that
Anthony Bailey violated 18 U.S.C. § 922(g)(1), which makes it unlawful for any person who has
been convicted in a court of a crime punishable by imprisonment for a term exceeding one year a
crime to receive any firearm or ammunition which has been shipped or transported in interstate or
foreign commerce.

       Your affiant also submits that there is probable cause to believe that Bailey violated 21
U.S.C. § 841(a)(1) and § 841(b)(1)(D), which makes it a crime to possess with intent to distribute
or dispense possess with intent to distribute a mixture and substance containing a detectable
amount of marijuana, a Schedule I controlled substance.


                                              _________________________________
                                              OFFICER NICHOLAS DAMRON
                                              METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of April, 2021.
                                                                       2021.04.28
                                                                       11:39:03
                                                                       -04'00'
                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE
